IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GUMBO BROTHERS, LLC              : No. 191 EAL 2014
                                 :
                                 :
          v.                     : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
                                 :
QUEEN'S WALK, L.P., MONTROSE     :
INVESTMENTS, LLC, RICHARD KOWIT, :
MICHAEL GARNICK AND MICHAEL      :
MCCANN                           :
                                 :
                                 :
          v.                     :
                                 :
                                 :
MICHAEL COLAIZZO                 :
                                 :
                                 :
PETITION OF: MICHAEL COLAIZZO    :


                                    ORDER


PER CURIAM

     AND NOW, this 16th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.